Exhibit 10.52
Empire Asset Management Company
2 Rector Street, 15th Floor
New York, NY 10006
September 17, 2008
Artes Medical, Inc.
5870 Pacific Center Blvd.
San Diego, CA 92121
Attn: Christopher J. Reinhard,
          Executive Chairman of the Board of Directors
Re:     Placement Agent Agreement
Gentlemen:
     The undersigned, Artes Medical, Inc., a Delaware corporation (the
“Company”), desires to offer for sale (the “Offering”) to certain “accredited
investors” (each, an “Investor” and, collectively, the “Investors”) through
Empire Asset Management Company (“Empire” or the “Placement Agent”) up to an
aggregate of 3,300,000 shares (each, a “Share” and collectively, the “Shares”)
of the Company’s common stock, par value 0.0001 per Share (the “Common Stock”)
at an offering price equal to a 10% discount to the average closing price of the
Common Stock for the five trading days preceding the closing. For each Share
purchased, an investor in the Offering will receive a warrant (each, a “Warrant”
and collectively, the “Warrants”) to purchase 1/2 Share (rounded up to the
nearest whole share) for a period of five (5) years commencing six months from
the date of issuance, at a purchase price equal to the consolidated closing bid
price of the Common Stock immediately preceding the date of any closing. The
Shares and Warrants are hereinafter collectively referred to as the
“Securities.”
     The offering of the Securities will be made by the Company solely pursuant
to certain Subscription Agreements which are included as an exhibit to an
Investment Summary prepared by the Company. “Investment Summary” as used in this
Agreement means the Company’s Confidential Investment Summary dated
September 17, 2008, inclusive of all exhibits and schedules thereto, and all
amendments, supplements and appendices thereto. Unless otherwise defined, each
term used in this Agreement will have the same meaning as set forth in the
Subscription Agreements.
     1. Agreement to Act as Placement Agent. The Company hereby appoints Empire
to act as its exclusive placement agent in connection with the Offering. Empire
hereby agrees, as agent of the Company, to solicit offers to purchase the
Securities on a “reasonable efforts” basis upon the terms and conditions set
forth in the Investment Summary. The Offering will commence on the date of the
Investment Summary and continuing until September 26, 2008, unless extended by
the Company and the Placement Agent for an additional ninety (90) days or
terminated earlier as provided herein (the

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 2 of 12
“Offering Period”). The date on which the Offering shall terminate shall be
referred to as the “Termination Date.” Prior to the Termination Date, the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase the Securities (other than pursuant to the
exercise of options or warrants to purchase shares of Common Stock that are
outstanding at the date hereof) otherwise than through the Placement Agent in
accordance herewith.
     2. Representations and Warranties of the Company. The Company represents
and warrants to the Placement Agent as follows:
          (a) The Investment Summary has been diligently prepared by the
Company, in conformity with all applicable laws, and is in compliance with
Regulation D as promulgated under Section 4(2) of the Act (“Regulation D”), the
Act and the requirements of all other rules and regulations (the “Regulations”)
of the Securities and Exchange Commission (the “SEC”) relating to offerings of
the type contemplated by the Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agent
notifies the Company the Securities are to be offered and sold. With respect to
actions taken by the Company, the Securities will be offered and sold pursuant
to the registration exemption provided by Regulation D and Section 4(2) and/or
Section 4(6) of the Act as a transaction not involving a public offering and the
requirements of any other applicable state securities laws and the respective
rules and regulations thereunder in those jurisdictions in which the Placement
Agent notifies the Company that the Securities are being offered for sale. The
Company has not taken nor will it take any action which conflicts with the
conditions and requirements of, or which would make unavailable with respect to
the Offering, the exemption(s) from registration available pursuant to
Regulation D or Section 4(2) and/or Section 4(6) of the Act, and knows of no
reason why any such exemption would be otherwise unavailable to it. The Company
has not been subject to any order, judgment or decree of any court of competent
jurisdiction temporarily, preliminarily or permanently enjoining it for failing
to comply with Section 503 of Regulation D.
          (b) The Investment Summary does not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the statements, documents,
certificates or other items prepared or supplied by the Company with respect to
the transactions contemplated hereby contains an untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained therein not misleading in light of the circumstances in which they
were made. Through disclosures made by the Company to representatives of the
Placement Agent, the Company has disclosed to the Placement Agent and its
counsel all facts of which the Company is aware which materially and adversely
affects or could reasonably be expected to materially and adversely affect the
business prospects, financial condition, operations, property or affairs of the
Company.

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 3 of 12
          (c) Except as set forth in the Schedule of Exceptions and set forth in
the Investment Summary, the Company is not obligated to pay, and has not
obligated the Placement Agent to pay, a finder’s or origination fee in
connection with the Offering to anyone other than the Placement Agent and hereby
agrees to indemnify the Placement Agent from any such claim made by any other
person. The Company has not offered for sale or solicited offers to purchase the
Securities except for negotiations with the Placement Agent. Except as set forth
in the Schedule of Exceptions and set forth in the Investment Summary, no other
person has any right to participate in any offer, sale or distribution of the
Company’s securities to which the Placement Agent’s rights, described herein,
shall apply.
          (d) Immediately prior to the Closing, the Agent’s Warrants (as defined
in Section 3(e) hereof) will have been duly authorized. No holder of any of the
Agent’s Warrants will be subject to personal liability solely by reason of being
such a holder. None of the Agent’s Warrants are subject to preemptive or similar
rights of any stockholder or security holder of the Company or an adjustment
under the antidilution or exercise rights of any holders of any outstanding
shares of capital stock, options, warrants or other rights to acquire any
securities of the Company. Immediately prior to the Closing, a sufficient number
of authorized but unissued shares of Common Stock will have been reserved for
issuance upon the exercise of the Agent’s Warrants.
          (e) The Company has all requisite corporate power and authority to
(i) enter into and perform its obligations under this Agreement and (ii) issue,
sell and deliver the Securities and the Agent’s Warrants. This Agreement has
been duly authorized, executed and delivered and constitutes valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms (i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and
(ii) subject to the limitations imposed by general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).
          (f) For the benefit of the Placement Agent, the Company hereby
incorporates by reference all of its representations and warranties as set forth
in Section 3.2 of the Subscription Agreement with the same force and effect as
if specifically set forth herein.
     3. Closing; Fees.
          (a) Closing. Each prospective purchaser of Securities will be required
to complete and execute one original of the Subscription Agreement and the
Investor Questionnaire in the forms attached as Exhibits to the Investment
Summary (the “Subscription Documents”). All funds for subscriptions received
from the Offering will

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 4 of 12
be promptly forwarded by the Placement Agent of the Company, if received by it,
to and deposited into the escrow account (the “Escrow Account”) established for
such purpose with Signature Bank, a New York State chartered bank, 261 Madison
Avenue, New York NY 10016 (the “Escrow Agent”). All such funds for subscriptions
of Securities will be held in the Escrow Account pursuant to the terms of the
Escrow Agreement among the Company, the Placement Agent and the Escrow Agent.
The Company will either accept or reject the Subscription Documents in a timely
fashion and at each closing of the purchase and sale of the Securities (each, a
“Closing”) will countersign the Subscription Documents and provide duplicate
copies of such Subscription Documents to the Placement Agent for distribution to
the subscribers. The Company will give notice to the Placement Agent of its
acceptance of each accepted subscription. The Company will return to subscribers
incomplete, improperly executed and rejected subscriptions and give notice
thereof to the Placement Agent upon such return. If the Company and Placement
Agent has received and accepted subscriptions for the Securities prior to the
Termination Date and is satisfied that the funds for such Securities have been
collected and all of the conditions set forth elsewhere in this Agreement are
fulfilled, a Closing shall be held promptly with respect to the Securities sold.
Thereafter, the remaining Securities will continue to be offered and sold until
the Termination Date. Additional Closings may from time to time be conducted at
times mutually agreeable with respect to additional Securities sold. The final
Closing (the “Final Closing”) shall occur within ten (10) days from the earlier
of the Termination Date or the Company’s acceptance of subscriptions for all
Securities offered. Delivery of payment for the accepted subscriptions for
Securities from the funds received in respect of such sales will be made at each
Closing at such place as may be mutually agreed upon between the Company and the
Placement Agent against delivery of the Securities by the Company. If
Subscription Documents have not been received and accepted by the Company on or
before the Termination Date, the Offering may be terminated by the Placement
Agent for any reason and no Securities will be sold, and the Escrow Agent will,
at the request of the Placement Agent, cause all monies received from
subscribers for the Securities to be promptly returned to such subscribers
without interest, penalty, expense or deduction.
          (b) Agents Fee. The Company will pay a cash placement fee (the
“Agent’s Fee”) to the Placement Agent at each Closing equal to eight percent
(8%) of the aggregate gross proceeds received by the Company from the sale of
all Securities sold in the Offering.
          (c) Agent Warrants. As additional compensation hereunder, at each
Closing, the Company will issue to the Placement Agent or its designees,
warrants (the “Agent’s Warrants”) to purchase such number of shares of Common
Stock equal to eight percent (8%) of all the Shares and shares of Common Stock
issuable upon exercise of the Warrants sold in such Closing. The Agent’s
Warrants related to Shares shall have an exercise price equal to the per share
price of the Shares sold in the Offering, and the Agent’s Warrants related to
the shares of Common Stock issuable upon exercise of the Warrants shall have an
exercise price equal to the exercise price contained in the Warrants. The
Agent’s Warrants shall be exercisable until the date five (5) years after the
six month

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 5 of 12
anniversary of the date of issuance. At the Placement Agent’s election, the
Company may issued the Agent’s Warrants all at once at the Final Closing. For
the benefit of the Placement Agent, the Company hereby incorporates by reference
the registration rights provisions as set forth in Section 4 of the Subscription
Agreement with the same force and effect as if specifically set forth herein.
Other than as specifically set forth herein, the Agent’s Warrants shall contain
the same provisions contained in the Warrants. The Agent’s Warrants and the
Agent’s Fee are sometimes collectively referred to herein as the “Agent’s
Compensation.”
          (d) Expenses. The Company shall bear all of its expenses in connection
with the Offering. Whether or not the Offering is successfully completed for any
reason, Empire will be entitled, upon presentation of a written accounting
therefor in reasonable detail, to prompt reimbursement of its actual,
out-of-pocket expenses related to the Offering, including but not limited to
fees and expenses of Empire’s legal counsel, travel expenses, and due diligence
related expenditures (the “Agent Expense Reimbursement”); provided, however,
that Empire’s reimbursable expenses shall not exceed $50,000, and any travel
expenses over five hundred dollars ($500) shall be pre-approved by the Company
prior to being incurred. The provisions of this paragraph shall survive the
Final Closing and any termination of the Offering.
          (e) EI Investors Tail. The Company shall also pay and issue to the
Placement Agent the Agent’s Compensation calculated according to the percentages
set forth in Sections 3(b) and (c) of this Agreement, if any person or entity to
whom the Placement Agent has introduced (directly or indirectly) to the Company
during the term of this Agreement (“EI Investors”) makes a private investment in
the Company at any time prior to the date that is twelve (12) months after the
termination or expiration of this Agreement regardless of whether such EI
Investor purchased Securities in the Offering. In that regard, the Placement
Agent shall furnish the Company with a list of EI Investors (the “EI Potential
Investor List”) within 15 business days of the Termination Date or the Final
Closing, which shall represent a comprehensive list of EI Investors for purposes
of the “tail” provisions of this section. The Company acknowledges and agrees
that the EI Investor Potential List is proprietary to the Placement Agent and
shall be maintained in strict confidence by the Company. As used herein, the
term “EI Investors” includes any party that is an affiliate of the specific
party named in the EI Potential Investor List.
          (f) ROFR Agreement. Upon closing of at least 3,300,000 Shares in the
Offering, the Company hereby grants the Placement Agent a right of first refusal
for a period of twelve (12) months from such Closing to participate as a lead
placement agent on any future private placement of the Company’s securities or
as one of the lead managing underwriters on any public offering of the Company’s
securities. It is understood that if a third party broker-dealer (including,
without limitation, JMP Securities or Merriman Curhan Ford) provides the Company
with written terms with respect to a future securities offering (“Written
Offering Terms”), the Company shall promptly present same to the Placement
Agent. The Placement Agent shall have ten (10) business days from its receipt of
the Written Offering Terms in which to determine whether or not to accept such
offer

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 6 of 12
and, if the Placement Agent refuses, and provided that such financing is
consummated (a) with another placement agent or underwriter upon substantially
the same terms and conditions as the Written Offering Terms and (b) within three
months after the end of the aforesaid ten (10) business day period, this right
of first refusal shall thereafter be forfeited and terminated; provided,
however, if the financing is not consummated under the conditions of clauses
(a) and (b) above, then the right of first refusal shall once again be
reinstated under the same terms and conditions set forth in this paragraph. In
addition, if Empire elects to act as a financial advisor or placement agent to
the Company for a financing transaction, Empire agrees to discuss with the
Company and Cowen Healthcare Royalty Partners, L.P. (“CHRP”) an opportunity for
CHRP to participate in such financing transaction as provided in Section 8.02 of
the Revenue Interest Financing and Warrant Purchase Agreement, dated January 28,
2008, by and between the Company and CHRP and provided that Empire receives
compensation as provided in Section 3 hereunder with respect to such investment
     4. Covenants of the Company.
          (a) Company Expenses. The Company shall pay all reasonable expenses
incurred in connection with the preparation and printing of all necessary
offering documents and instruments related to the Offering, the issuance of the
Securities and will also pay the Company’s own expenses for accounting fees,
legal fees, escrow account fees and other costs involved with the Offering,
including the printing costs of the Offering documentation. The Company will
provide at its own expense such quantities of the Offering documentation and
other documents and instruments relating to the Offering as the Placement Agent
may reasonably request. Further, as promptly as practicable after the Final
Closing Date, the Company shall prepare, at its own expense, no more than four
“velobound volumes” relating to the Offering and will distribute such volumes to
the individuals designated by counsel to the Placement Agent.
          (b) Blue Sky. The Company will use its commercially reasonable efforts
to qualify the Securities for sale under the securities laws of such
jurisdictions as may be mutually agreed to by the Company and the Placement
Agent, and the Company will make such applications and furnish information as
may be required for such purposes, provided, that the Company will not be
required or obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action which would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Securities.
          The Company or its counsel will provide counsel for the Placement
Agent with copies of all correspondence or other documentation filed with or
received from any jurisdiction where the Securities are to be registered or
qualified or offered (including, without limitation, Form D filing with the
SEC). In addition, upon receipt of notification by the Company of the
qualification, registration or exemption of the Securities by an applicable
jurisdiction, the Company will promptly notify counsel for the Placement Agent
in writing of such action.

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 7 of 12
          In each jurisdiction where the Shares have been registered or
qualified or are offered in an exempt transaction as provided above, the Company
will make and file such statements, documents, materials, and reports as are or
may be required to be made or filed by the Company by the laws of such
jurisdiction for so long a period as the Placement Agent may reasonably request.
          The Company will promptly provide to the Placement Agent for delivery
to all offerees and investors and their representatives any additional
information, documents and instruments which the Placement Agent or the Company
reasonably deem necessary to comply with the rules, regulations and judicial and
administrative interpretations respecting compliance with such exemptions or
qualifications and registrations in those states where the Securities are to be
offered or sold.
          The Company shall place a legend on the certificates representing the
Securities issued to subscribers and the Agent’s Warrants stating that the
securities evidenced thereby have not been registered under the Securities Act
or applicable state securities laws, setting forth or referring to the
applicable restrictions on transferability and sale of such securities under the
Securities Act and applicable state laws.
          (c) Amendments and Supplements. If, at any time prior o the Final
Closing, any event shall occur which does or may materially affect the Company
or as a result of which it might become necessary to amend or supplement the
Investment Summary so that the representations and warranties herein remain
true, or in case it shall, in the opinion of the Placement Agent and its counsel
or counsel to the Company, be necessary to amend or supplement the Investment
Summary to comply with Regulation D or any other applicable securities laws or
regulations, the Company will promptly notify the Placement Agent and shall
prepare and furnish to the Placement Agent a reasonable number of copies of
appropriate amendments and/or supplements in form and substance satisfactory to
the Placement Agent and its counsel.
          (d) Use of Proceeds. The net proceeds of the Offering will be used by
the Company, as more fully described in the Investment Summary, for the purposes
set forth in the Investment Summary.
          (e) Legal Opinion and Closing Certificates. There shall have been
delivered to the Placement Agent a signed opinion of DLA Piper LLP (US), counsel
to the Company (“Company Counsel”), dated as of each Closing Date, in form and
substance reasonably satisfactory to counsel to the Placement Agent. In
addition, the Placement Agent shall be entitled to receive copies of the closing
certificates required to be delivered pursuant to Section 6.1 of the
Subscription Agreements.
     5. Due Diligence and Company Cooperation. The Company shall make members of
management and other employees, advisors and agents available to Empire as
Empire shall reasonably request. The Company shall cooperate with the Placement
Agent

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 8 of 12
in connection with, and shall make available to the Placement Agent, historic,
current and prospective information concerning the business, assets, prospects,
operations and financial condition of the Company and such documents and other
information as the Placement Agent shall reasonably request in connection with
the services to be performed by it under this Agreement. The Company recognizes
and confirms that the Placement Agent will use and rely, without investigation
as to accuracy and completeness, on the documents and information (written and
oral) provided by the Company and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement and that the Placement Agent does not assume nor have responsibility
for the accuracy or completeness of such documents or information. Further, the
Placement Agent does not assume any obligation to make any solvency
determination or to conduct any appraisal of assets or liabilities of the
Company.
     6. Securities Law Compliance. Each of the Company and the Placement Agent
agrees to conduct the Offering in a manner intended (a) to qualify as a private
placement of the Securities in any jurisdiction in which the Securities are
offered and (b) to comply with the requirements of Rule 506 of Regulation D
under the Securities Act. Assuming the accuracy of the representations and
warranties given to the Company by each investor to the extent relevant for such
determination, the Offering will be exempt from the registration requirements of
the Securities Act. In connection with offers made in the U.S. pursuant to
Regulation D, the Company and the Placement Agent agree (i) to limit offers to
sell, and solicitations of offers to buy, the Securities to persons reasonably
believed by it to be “accredited investors” within the meaning of Rule 501(a)
under the Securities Act, and (ii) not to engage in any form of general
solicitation or general advertising in connection with the Offering within the
meaning of Rule 502 under the Securities Act.
     7. Termination. The Offering may be terminated by the Placement Agent at
any time prior to the expiration of the Offering Period as contemplated in
Section 1 hereof (the “Expiration Date”) in the event that (a) any of the
representations or warranties of the Company contained herein shall prove to
have been false or misleading in any material respect when made or deemed made
or (b) the Company shall have failed to perform any of its material obligations
hereunder. This Offering may be terminated by the Company at any time prior to
the Expiration Date in the event that the Placement Agent shall have failed to
perform any of its material obligations hereunder. In the event of any such
termination under this Section 7, the Placement Agent shall be entitled to
receive, in addition to other rights and remedies it may have hereunder, at law
or otherwise, an amount equal to the sum of: (X) all Agent’s Fees earned through
the Expiration Date, (Y) any accountable Agent’s Expense Reimbursement through
the Expiration Date; and (Z) all amounts which may become payable in respect of
EI Investors pursuant to Section 3(e) hereof.

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 9 of 12
     8. Miscellaneous.
          (a) Survival. Any termination of the Offering without consummation
thereof, or any termination of this Agreement by the Company or the Placement
Agent, shall be without obligation on the part of any party except that the
provisions of Sections 3(d), 3(e), 4(a), 7 and 8 shall survive such termination.
          (b) Representations, Warranties and Covenants to Survive Delivery. The
representations, warranties, indemnities, agreements, covenants and other
statements of the Company contained herein shall survive the Final Closing, if
any, for a period of eighteen months.
          (c) No Other Beneficiaries. This Agreement is intended for the sole
and exclusive benefit of the parties hereto and their respective successors,
controlling persons and permitted assigns, and no other person, firm or
corporation shall have any third party beneficiary or other rights hereunder.
          (d) ARBITRATION, CHOICE OF LAW; COSTS. THE PARTIES HERETO AGREE TO
SUBMIT ALL CONTROVERSIES TO ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET
FORTH BELOW AND UNDERSTAND AND AGREE THAT (A) ARBITRATION IS FINAL AND BINDING
ON THE PARTIES, (B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN
COURT, INCLUDING THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS
GENERALLY MORE LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE
ARBITRATOR’S AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
ARBITRATORS IS STRICTLY LIMITED, (E) THE PANEL OF FINANCIAL INDUSTRY REGULATORY
AUTHORITY (“FINRA”) ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA IN THE CITY OF NEW YORK, STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF ANY
SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW YORK OR
IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS AGAINST WHOM
SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF THE
ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. ANY NOTICE OF SUCH
ARBITRATION OR FOR THE CONFIRMATION OF ANY AWARD IN ANY ARBITRATION SHALL BE
SUFFICIENT IF GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT. THE
PREVAILING PARTY, AS DETERMINED BY SUCH ARBITRATORS IN AN ARBITRATION

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 10 of 12
PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE
ATTORNEY’S FEES FROM THE OTHER PARTY.
          (e) Notices. All notices, requests, demands and other communications
which are required or may be given hereunder shall be in writing and shall be
deemed to have been duly given (i) when delivered personally, receipt
acknowledged, (ii) five (5) days after being sent by registered or certified
mail, return receipt requested, postage prepaid or (iii) one (1) business day
after being sent via a reputable nationwide overnight courier service
guaranteeing next business day delivery. All notices shall be made to the
parties at the addresses designated above or at such other or different
addresses which a party may subsequently provide with notice thereof, and to
their respective legal counsel, as follows:
If to Empire, to:
Empire Asset Management Company
2 Rector Street, 15th Floor,
New York, NY 10006
Attn: Gregg Zeoli
Fax: (212) 417-8229
With a copy to:
Littman Krooks LLP
655 Third Avenue, 20th Floor
New York, NY 10017
Attn: Steven D. Uslaner, Esq.
or to such other person or address as Empire shall furnish to the Company in
writing.
If to the Company, to:
Artes Medical, Inc.
5870 Pacific Center Boulevard
San Diego, California 92121
Attn: Christopher J. Reinhard, Executive Chairman of the Board
Fax: (858) 436-1001

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 11 of 12
with a copy to:
DLA Piper US LLP
4365 Executive Drive, Suite 1100
San Diego, California 92121
Attn: Jeffrey Thacker, Esq.
Fax: (858) 638-5128
or to such other person or address as the Company shall furnish to Empire in
writing.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement (and all signatures need not appear
on anyone counterpart). In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof. This Agreement
shall become effective when one or more counterparts has been signed and
delivered by each of the parties hereto.
          (g) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof and supersede
all prior and contemporaneous agreements, understandings, documents,
negotiations and discussions, whether oral or written, of the parties hereto,
including that certain engagement agreement, dated September 12, 2008, between
the Company and the Placement Agent (the “Engagement Agreement”).
Notwithstanding the foregoing, the provisions set forth in Section 6 of the
Engagement Agreement with respect to indemnification and contribution and in
Section 8(e) of the Engagement Agreement with respect to confidentiality shall
continue in full force and effect following the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



Empire Asset Management Company
September 17, 2008
Page 12 of 12
     If you find the foregoing is in accordance with our understanding, kindly
sign and return to us a counterpart hereof, whereupon this instrument along with
all counterparts will become a binding agreement between us.
Dated: September 17, 2008

            Very truly yours,

ARTES MEDICAL, INC.
      By:   /s/ Christopher J. Reinhard         Christopher J. Reinhard        
Executive Chairman of the Board     

ACCEPTED AND AGREED TO:
EMPIRE ASSET MANAGEMENT COMPANY

         
By:
  /s/ Gregg Zeoli
 
Gregg Zeoli    
 
  President & CEO    

 